                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


 DORIS ANNETTE CHRISTENBERRY,                        )
                                                     )
             Plaintiff,                              )       3:19-CV-360
                                                     )
 v.                                                  )       Judge Curtis L. Collier
                                                     )
 OCWEN LOAN SERVICING LLC, et al.,                   )       Magistrate Bruce H. Guyton
                                                     )
             Defendants.                             )

                                       MEMORANDUM

         Before the Court are two filings by Plaintiff, each titled as an “Answer” to the Court’s

 March 26, 2020, Judgment Order (Doc. 11). (Docs. 12, 13.) Plaintiff’s filings ask the Court to set

 aside the Judgment Order and allow Plaintiff to proceed with her case.1 (Id.) Plaintiff is acting

 pro se. The matter is also before the Court for consideration of the Court’s subject-matter

 jurisdiction.



 I.      DOCUMENTS 12 AND 13

         Plaintiff filed her complaint on September 16, 2019. (Doc. 1.) On January 2, 2014, the

 Court ordered Plaintiff to show cause within fourteen days why the action should not be dismissed

 for failure to serve process. (Doc. 5.) Plaintiff responded on January 14, 2020. (Doc. 6.) Although

 Plaintiff’s response did not show good cause for the failure, in light of Plaintiff’s pro se status, the

 Court gave Plaintiff an extension of sixty days from January 17, 2020, to serve process or obtain


         1
          Plaintiff also asks the Court about the time within which she must file any appeal. (Doc.
 13.) The Court is not permitted to give legal advice to litigants, even when they are pro se. See
 Martinez v. Ct. of App. of Calif., 528 U.S. 152, 162 (2000). Answers to questions regarding
 appellate procedure are available in the Federal Rules of Appellate Procedure.




Case 3:19-cv-00360-CLC-HBG Document 14 Filed 04/29/20 Page 1 of 5 PageID #: 262
 waivers of service. (Doc. 8 at 2.) Summonses were issued and given to Plaintiff on February 20,

 2020.2 (Doc. 10.) At the end of the sixty-day period, on March 17, 2020, Plaintiff had not filed

 proof of service of process or a waiver of service of process as to any Defendant. The Court

 entered a Judgment Order dismissing Plaintiff’s action without prejudice on March 26, 2020.

 (Doc. 11.)

        Plaintiff argues “there has been some mistake.” (Doc. 12 at 2.) She asserts that she

 appeared personally to obtain issued summonses, and says she is “listing and copying Proof that

 the Summons [sic] have been sent Certified and Return Mail sent back to Plaintiff that they have

 received that mailing and those Summons [sic]” within the deadline. (Id.) Plaintiff lists service

 dates for two Defendants.”3 (Id. at 2–3.) Plaintiff asks for consideration of the effects of the

 COVID-19 pandemic, including lock downs, the inability to copy documents, a fear of going to

 the post office, and confusion based on news reports of court closures. (Id. at 3.) She attaches

 copies of parts of certified mail receipts and signed delivery cards bearing parts of Defendants’

 names.4 (Doc. 12 at 5–8.)

        Filings by pro se litigants are liberally construed and “must be held to less stringent

 standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, even pro se litigants are

 required to comply with the rules of procedure. McNeil v. United States, 508 U.S. 106, 113 (1993).


        2
         Plaintiff filed a response on February 20, 2020, listing the filings she had previously sent
 to Defendants by certified mail and stating that she was sending those again. (Doc. 9.)
        3
           Plaintiff attempts to list a third Defendant with a corresponding service date, but the top
 half of the name and date is cut off. (See Doc. 12 at 3.) This problem appears to have resulted
 from Plaintiff’s filing her documents with margins smaller than one inch. See E.D. Tenn. L.R. 5.1.
        4
         The edges of some of the copies are cut off, either because of a copying error or an
 improper margin size. (See supra n.2.)


                                                  2

Case 3:19-cv-00360-CLC-HBG Document 14 Filed 04/29/20 Page 2 of 5 PageID #: 263
         Neither of Plaintiff’s filings identifies a rule under which it is filed, (see Docs. 12, 13), and

 the Federal Rules of Civil Procedure do not contemplate an answer to a judgment order. The Court

 construes Plaintiff’s filings as motions for relief from a final judgment under Rule 60(b), which

 provides as follows:

         On motion and just terms, the court may relieve a party or its legal representative
         from a final judgment, order, or proceeding for the following reasons:

                 (1) mistake, inadvertence, surprise, or excusable neglect;
                 (2) newly discovered evidence that, with reasonable diligence, could not
                     have been discovered in time to move for a new trial under Rule 59(b);
                 (3) fraud (whether previously called intrinsic or extrinsic),
                     misrepresentation, or misconduct by an opposing party;
                 (4) the judgment is void;
                 (5) the judgment has been satisfied, released, or discharged; it is based on
                     an earlier judgment that has been reversed or vacated; or applying it
                     prospectively is no longer equitable; or
                 (6) any other reason that justifies relief.

 Fed. R. Civ. P. 60(b). Subdivision (b)(6), which addresses “any other reason” justifying relief,

 applies “only in exceptional or extraordinary circumstances which are not addressed by the five

 numbered clauses of the Rule.” Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir. 1990)

 (quoting Hopper v. Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir. 1989)). While

 the Court’s discretion in ruling on a Rule 60(b)(6) motion is broad, such a motion is only granted

 in “unusual and extreme situations where principles of equity mandate relief.” Id. (emphasis in

 original).

         Plaintiff has not made any allegations relevant to subdivisions (b)(2) through (b)(5) of Rule

 60.   The Court will therefore evaluate Plaintiff’s motion under Rule 60(b)(1), specifically

 regarding “mistake . . . or excusable neglect,” and under Rule 60(b)(6).

         The Court warned Plaintiff that it would “dismiss Plaintiff’s claims against each Defendant

 as to whom the record does not reflect either service of process or a waiver by” March 17, 2020.



                                                    3

Case 3:19-cv-00360-CLC-HBG Document 14 Filed 04/29/20 Page 3 of 5 PageID #: 264
 (Doc. 8 at 2.) Rule 4(l) requires a plaintiff to make proof of service of process to the court in every

 case in which service is not waived. Fed. R. Civ. P. 4(l)(1). “Except for service by a United States

 marshal or deputy marshal, proof must be by the server’s affidavit.” Id. Plaintiff has not filed any

 affidavits regarding service of process. She has therefore still not complied with the relevant rules.

 She has, however, averred in her motions that she accomplished timely service of process on each

 Defendant. (See Doc. 12 at 2–3; Doc. 13 at 2.)

        Given the circumstances surrounding the COVID-19 pandemic and the difficulties they

 may have caused Plaintiff with printing, copying, and mailing documents, the Court will hold

 Plaintiff’s motions for relief from judgment (Docs. 12, 13) IN ABEYANCE for sixty days to

 allow Plaintiff time to file affidavits showing service of process on each Defendant in compliance

 with all relevant rules of the Federal Rules of Civil Procedure. After that time, the Court will

 consider whether Plaintiff should be relieved from the operation of the Judgment Order in this case

 because of mistake or excusable neglect under Rule 60(b)(1) or for any other reason under Rule

 60(b)(6).



 II.    SUBJECT-MATTER JURISDICTION

        This Court is a court of limited jurisdiction, and as such, “ha[s] a continuing obligation to

 examine [its] subject matter jurisdiction throughout the pendency of every matter before [it].” In

 re Wolverine Radio Co., 930 F.2d 1132, 1137 (6th Cir. 1991) (footnote omitted).

        Plaintiff’s Complaint in this now-dismissed action sought to invoke the Court’s federal-

 question jurisdiction under 28 U.S.C. § 1331. (Doc. 1 at 2.) However, the Complaint did not

 identify any federal law, federal treaty, or portion of the Constitution as giving rise to her claims.

 (See id.) If the Court were to grant Plaintiff’s motions for relief from judgment (Docs. 12, 13), the



                                                   4

Case 3:19-cv-00360-CLC-HBG Document 14 Filed 04/29/20 Page 4 of 5 PageID #: 265
 Court would then have to examine whether it has subject-matter jurisdiction over the action. See

 Wolverine, 930 F.2d at 1137. At the moment, no such basis appears. Accordingly, in addition to

 filing affidavits of service as ordered above, Plaintiff will be ordered to SHOW CAUSE within

 sixty days why the Court should not dismiss this action for lack of subject-matter jurisdiction.



 III.   PROCEDURAL RULES

        The Court previously instructed Plaintiff that she must familiarize herself with the Federal

 Rules of Civil Procedure and the Local Rules of this Court in order to continue representing herself.

 (Doc. 8 at 2.) Her failure to cite any rule in support of her pending motions (Docs. 12, 13), her

 failure to follow Rule 4(l) of the Federal Rules of Civil Procedure by filing affidavits of service,

 and her violation of Local Rule 5.1 (see supra n.2, n.3), make it apparent that she has not done so.

        Even as a pro se party, Plaintiff must comply with the rules of procedure. McNeil, 508

 U.S. at 113. Plaintiff is, once again, INSTRUCTED to familiarize herself with and follow the

 Federal Rules of Civil Procedure, which are publicly available through libraries and on various

 internet sites, as well as the Local Rules of the United States District for the Eastern District of

 Tennessee, available at https://www.tned.uscourts.gov/sites/tned/files/localrules.pdf. Plaintiff is

 WARNED that failure to follow the applicable rules may lead to sanctions, including without

 limitation the denial of her pending motions for relief from judgment or, even if those motions are

 granted, the ultimate re-dismissal of her action.


        AN APPROPRIATE ORDER WILL ENTER.


                                                         /s/
                                                         CURTIS L. COLLIER
                                                         UNITED STATES DISTRICT JUDGE



                                                     5

Case 3:19-cv-00360-CLC-HBG Document 14 Filed 04/29/20 Page 5 of 5 PageID #: 266
